Citation Nr: 0731790	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  02-12 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from June 1964 to June 1966.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in September 2004 for further development.  A review 
of the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
veteran testified at a Decision Review Officer (DRO) hearing 
in May 2003.  


FINDING OF FACT

PTSD was not manifested during the veteran's active duty 
service or for many years thereafter, nor is PTSD otherwise 
related to such service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The April 2001, March 2004, 
and November 2004 VCAA letters effectively notified the 
veteran of the evidence needed to substantiate his claim as 
well as the duties of VA and the appellant in furnishing 
evidence.  The Board also notes that the April 2001, March 
2004, and November 2004 VCAA letters notified the appellant 
of the need to submit any pertinent evidence in the 
appellant's possession.  He was advised to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have.  

Further, the April 2001 letter was sent to the appellant 
prior to the April 2002 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In the present appeal, the appellant was 
provided April 2001, March 2004, and November 2004 VCAA 
letters with notice of what type of information and evidence 
was needed to substantiate the claim for service connection, 
but there has been no notice of the types of evidence 
necessary to establish a disability rating for his disability 
claim or the effective date of the disability.  To the extent 
that such notice may be deficient in any respect, the matter 
is effectively moot in light of the following decision which 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection.  The veteran has also 
been provided with June 2006 and April 2007 notices of the 
types of evidence necessary to establish a disability rating 
for his disability claim and the effective date of the 
disability.  A supplemental statement of the case was 
subsequently issued in April 2007.

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  The record in this case 
includes service medical records, service personnel records, 
and post-service medical records.  Also, the veteran was 
afforded a VA examination in January 2007, and no further VA 
examination is necessary.  The Board finds that the record as 
it stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  A stressor detail form was 
sent to the veteran in June 2006; to date, no additional 
evidence or information has been received since then other 
than the aforementioned VA examination.  Under these 
circumstances, no further action is necessary to assist the 
claimant with his claim.



Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

Service medical records do not document any psychiatric 
complaints or findings.  The veteran's psychiatric status was 
clinically evaluated as normal on discharge examination in 
June 1966 and again on an October 1968 examination for 
reserve purposes.  It therefore appears that the veteran's 
psychiatric problems were not manifested during service or 
for some years after service. 

The Board acknowledges that various VA records from April 
2002 to December 2002 show that the veteran was diagnosed 
with PTSD.  However, by March 2003, it appeared that the PTSD 
had resolved.  Further, in the January 2007 VA examination, 
the veteran was diagnosed with delusional disorder.  Noted 
were the veteran's reported stressors: engaged in clandestine 
missions while aboard USS Rogers off the coast off Vietnam; 
was called upon to be transported ashore; entered several 
enemy tunnels where downed U.S. pilots were being held in 
captivity; and shot and killed North Vietnamese Army (NVA) 
soldiers while extracting the pilots and then safely 
returning the pilots to a ship.  The ship logs were examined, 
and it appeared to the examiner that the veteran was aboard 
USS Rogers for all of April 1966.  When reviewing the claims 
file, the examiner acknowledged the U.S. Armed Services 
Center for Unit Records Research (CURR) findings, and noted 
that the deck logs of the USS Rogers were devoid of any 
mention of any of the specific stressors reported by the 
veteran.  The examiner commented that the veteran's stressors 
were never objectively verified and concluded that there was 
no basis for a PTSD diagnosis.  Overall, the January 2007 VA 
examination resolved any conflicting evidence that the 
veteran has PTSD.   

The Board acknowledges the pages copied from his personal 
diary of events and places visited in April 1966, which were 
received in April 2001.  However, the diary did not reflect 
the specific stressors reported by the veteran in his claim.

The Board notes that a VA medical record from April 2002 
reveals that the veteran had been disappointed by the April 
2002 RO decision denying the veteran's claim since he was 
concerned about his wife's health and the inability to 
provide money for her treatment.  It was further noted that 
the veteran admitted that he was not in Vietnam in 1966 and 
that everything he told the VA doctor about his PTSD symptoms 
were not true.  The veteran continued that he invented the 
story of his involvement during the Vietnam War.  By 
contrast, his wife reported that the veteran had two medals 
for combat in Vietnam; but, a review of the veteran's 
military records show otherwise.  Received in May 2003 was a 
letter from the senior pastor of his church who memorialized 
the stressors intimated to him by the veteran-specifically, 
killing the enemy in a tunnel while rescuing some prisoners 
of war (POW).  Other than this statement, and various 
statements from the veteran and his wife, there is nothing 
documented in the service records to suggest that he 
participated in combat.  
  
The testimony provided at the May 2003 hearing and the letter 
received from the veteran in May 2004 collectively reveal the 
veteran's other reported stressors: a Russian airplane flying 
over and spraying a chemical on the ship; being in a radar 
room and finding out that a rocket was heading towards the 
ship; a powder canister that broke into pieces spilling 
powder beads all over; and the snapping of a rope tied to a 
buoy that hit his belt buckle powerful enough to cause it to 
fly off.  The veteran has not provided dates to cooberate the 
aforementioned stressors.  As noted previously, a stressor 
detail form was sent to the veteran in June 2006; to date, no 
information concerning these stressors was received from the 
veteran.  Additionally, the Board notes that these types of 
events are not verifiable.  

The veteran and his wife maintain that the military will not 
release military records needed to support the veteran's 
claim because of the secretive nature of the veteran's 
involvement in the military that rendered the files 
confidential.  In support of this claim, they further 
maintain that a radio was implanted in the veteran's left ear 
as evidenced by scar tissue that was discovered when the 
veteran had brain surgery.  The veteran submitted the 
aforementioned letter from his pastor who was present when 
the surgeon announced that scar tissue had been removed from 
the veteran's brain.  The Board notes that the veteran's 
service personnel and service medical records were obtained, 
and a review of these records show no implants while in 
service.      

The preponderance of the evidence in this case is against a 
finding that the veteran suffers from PTSD related to the 
stressors which he has claimed.  As discussed above, the 
particular events reported by the veteran are simply 
inconsistent with the military records.  The medical evidence 
suggests that the veteran suffers from some type of 
delusional disorder.  There is no medical diagnosis of PTSD 
related to a verified stressor.  See generally West v. Brown, 
7 Vet. App. 70, 77-78 (1994).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


